Citation Nr: 0019758	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  96-43 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for hallux valgus of 
the left foot, status post bunionectomy, currently rated as 
10 percent disabling.

2.  Entitlement to an increased rating for hallux valgus of 
the right foot, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February 1972 to May 
1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of May and July 1996 by the 
Department of Veterans Affairs (VA) Chicago, Illinois, 
Regional Office (RO).  A hearing was held at the RO in 
September 1997 before the undersigned member of the Board.  
The Board decided certain issues, and remanded the claims for 
increased ratings for hallux valgus of the right and left 
feet in May 1998.


REMAND

The Board's review of the claims file reveals that additional 
evidence has been added since the issuance of the 
Supplemental Statement of the Case in January 1999.  The RO 
received a copy of a report from an examination of the 
veteran's feet conducted by the VA in April 2000.  This 
evidence is clearly pertinent to the claim for increased 
ratings for hallux valgus of the feet.  Significantly, 
however, no rating decision pertaining to the evaluation of 
the hallux valgus was issued after receipt of this evidence, 
and the veteran was not afforded a supplemental statement of 
the case.  Such actions are required by 38 C.F.R. § 19.37(a) 
(1999) which states that evidence received by the agency of 
original jurisdiction will be referred to the appropriate 
rating or authorization activity for review and disposition, 
and that if the statement of the case and any prior 
supplemental statement of the case (SSOC) were prepared 
before the receipt of the additional evidence, a supplemental 
statement of the case will be furnished to the appellant and 
his or her representative.  The Board further notes that the 
veteran has not submitted a written waiver of his right to 
have the evidence reviewed by the RO pursuant to 38 C.F.R. 
§ 20.1304(c).

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should again review the record 
including the additional evidence 
received since the issuance of the 
January 1999 SSOC, and determine whether 
the appellant's claim may now be granted.  
If the benefit sought on appeal remains 
denied, the appellant and representative 
should be furnished a SSOC and given the 
opportunity to respond thereto.

The purpose of this REMAND is to obtain additional procedural 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



